UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7611



TAHRIM SUPREME C. JIHAD, a/k/a Vincent Edward
Little,

                                            Plaintiff - Appellant,

          versus

JAMES HARVEY, Regional Administrator; LAURIE
F. BESSINGER, Warden; W. ROUSE; JOYCE BROWN,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Cameron McGowan Currie, District
Judge. (CA-96-1970-2-22AJ, CA-96-1971-2-22AJ)

Submitted:   May 1, 1997                     Decided:   May 7, 1997

Before WIDENER and MURNAGHAN, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Tahrim Supreme C. Jihad, Appellant Pro Se. Michael Stephen Pauley,
LIDE, MONTGOMERY, POTTS & MEDLOCK, P.C., Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals an order denying his motion for appointment

of counsel. We dismiss the appeal for lack of jurisdiction because

the order is not appealable. This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (1994), and certain inter-

locutory and collateral orders, 28 U.S.C. § 1292 (1994); Fed. R.
Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541
(1949). The order here appealed is neither a final order nor an

appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2